FILED: QUEENS COUNTY CLERK 07/21/2016 10:39 AM                             INDEX NO. 713435/2015
        CaseNO.
NYSCEF DOC.  1:21-cv-00798-PKC-VMS
                54                 Document 1-7 Filed 02/12/21 Page RECEIVED
                                                                    1 of 10 PageID #: 59
                                                                              NYSCEF: 07/21/2016
Case 1:21-cv-00798-PKC-VMS Document 1-7 Filed 02/12/21 Page 2 of 10 PageID #: 60
Case 1:21-cv-00798-PKC-VMS Document 1-7 Filed 02/12/21 Page 3 of 10 PageID #: 61
Case 1:21-cv-00798-PKC-VMS Document 1-7 Filed 02/12/21 Page 4 of 10 PageID #: 62
Case 1:21-cv-00798-PKC-VMS Document 1-7 Filed 02/12/21 Page 5 of 10 PageID #: 63
Case 1:21-cv-00798-PKC-VMS Document 1-7 Filed 02/12/21 Page 6 of 10 PageID #: 64
Case 1:21-cv-00798-PKC-VMS Document 1-7 Filed 02/12/21 Page 7 of 10 PageID #: 65
Case 1:21-cv-00798-PKC-VMS Document 1-7 Filed 02/12/21 Page 8 of 10 PageID #: 66
Case 1:21-cv-00798-PKC-VMS Document 1-7 Filed 02/12/21 Page 9 of 10 PageID #: 67
Case 1:21-cv-00798-PKC-VMS Document 1-7 Filed 02/12/21 Page 10 of 10 PageID #: 68
